Exhibit 10.3

Form of Restricted Stock Award Agreement for Non-Employee Director

CBM BANCORP, INC.

2019 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD

NON-EMPLOYEE DIRECTOR

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2019 Equity Incentive
Plan (the “Plan”) of CBM Bancorp, Inc. (the “Company”) which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement. A copy of the Plan has been provided or made available to each person
granted a Restricted Stock Award pursuant to the Plan. The holder of this
Restricted Stock Award (the “Participant”) hereby accepts this Restricted Stock
Award, subject to all the terms and provisions of the Plan and this Agreement,
and agrees that all decisions under and interpretations of the Plan and this
Agreement by the Compensation Committee of the Board of Directors of the Company
(“Committee”) will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns.
Except where the context otherwise requires, the term “Company” will include the
parent and all present and future subsidiaries of the Company as defined in
Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”). Capitalized terms used herein but not defined will
have the same meaning as in the Plan.

 

1.

Name of Participant:                                         

 

2.

Date of Grant. May 14, 2019.

 

3.

Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award: 8,464

 

4.

Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award, or portion thereof, first becomes earned and vested in
accordance with the vesting schedule specified herein, provided that the
Participant shall continue in the Service of the Company as of such Vesting
Date, as follows:

 

Vesting Date

   Number of Shares Vesting

May 14, 2020

   1,692

May 14, 2021

   1,693

May 14, 2022

   1,693

May 14, 2023

   1,693

May 14, 2024

   1,693

Vesting will automatically accelerate pursuant to Sections 2.7 and 4.1 of the
Plan (in the event of the death or Disability of the Participant or upon a
Change in Control of the Company).



--------------------------------------------------------------------------------

5.

Grant of Restricted Stock Award.

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant. Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.

If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend in accordance with Section 2.3(a) of the Plan restricting the
transferability of the Restricted Stock at all times prior to the applicable
vesting date. The Restricted Stock awarded to the Participant will not be sold,
encumbered hypothecated or otherwise transferred except in accordance with the
terms of the Plan and this Agreement.

 

6.

Terms and Conditions.

 

  6.1

Once certificated, the Participant will have the right to vote the shares of
Restricted Stock awarded hereunder on matters which require stockholder vote.

 

  6.2

Any cash dividends or distributions declared with respect to shares of Stock
subject to the Restricted Stock Award prior to the vesting date will be
distributed to the Participant within 30 days following the respective dividend
payment date.

 

7.

Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

8.

Change in Control.

 

  8.1

In the event of a Change in Control, all Restricted Stock Awards held by the
Participant will become fully earned and vested.

 

  8.2

A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 

9.

Adjustment Provisions.

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.



--------------------------------------------------------------------------------

10.

Effect of Termination of Service on Restricted Stock Award.

 

  10.1

This Restricted Stock Award will vest as follows:

 

  (i)

Death. In the event of the Participant’s Termination of Service by reason of the
Participant’s death, all Restricted Stock will vest as to all shares subject to
an outstanding Award, whether or not immediately vested, at the date of
Termination of Service.

 

  (ii)

Disability. In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not immediately vested, at the date of Termination
of Service.

 

  (iii)

Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Restricted Stock granted to a Participant that has not vested will
immediately expire and be forfeited.

 

  (iv)

Other Termination. If a Participant terminates Service for any reason other than
due to death or Disability, following a Change in Control or for Cause, all
shares of Restricted Stock awarded to the Participant which have not vested as
of the date of Termination of Service will expire and be forfeited.

 

11.

Miscellaneous.

 

  11.1

Except as otherwise provided herein, no Restricted Stock Award will confer upon
the Participant any rights as a stockholder of the Company prior to the date on
which the individual fulfills all conditions for receipt of such rights.

 

  11.2

This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 

  11.3

Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.

 

  11.4

This Restricted Stock Award will be governed by and construed in accordance with
the laws of the State of Maryland.

 

  11.5

This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of Stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof as
determined by the Committee in its sole discretion.

 

  11.6

In that the Participant is not an employee of the Company on the date of grant
of this Restricted Stock Award and therefore not subject to tax withholding, the
Participant shall be responsible for payment of all taxes associated with the
Restricted Stock Award and may find it necessary to make quarterly estimated tax
payments related to such Awards.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

 

CBM BANCORP, INC.     By:   Joseph M. Solomon Its:   President

PARTICIPANT’S ACCEPTANCE

As of the date of grant of this Restricted Stock Award set forth above, the
undersigned hereby accepts the foregoing Restricted Stock Award and agrees to
the terms and conditions hereof, including the terms and provisions of the 2019
Equity Incentive Plan. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2019 Equity Incentive Plan.

 

PARTICIPANT

    By:                                                            .